Case: 18-14718   Date Filed: 07/11/2019   Page: 1 of 2


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-14718
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 6:17-cr-00271-CEM-GJK-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

SLY SHANEIL DE LOS SANTOS,
a.k.a. Sly,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (July 11, 2019)

Before WILSON, BRANCH, and HULL, Circuit Judges.

PER CURIAM:
              Case: 18-14718    Date Filed: 07/11/2019   Page: 2 of 2


      Tom Dale, appointed counsel for Sly Shaneil De Los Santos (“Santos”) in

this direct criminal appeal, has moved to withdraw from further representation of

Santos and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Santos’s convictions and sentences are AFFIRMED.




                                         2